This cause coming on to be heard upon the demurrer to the petition, was submitted on the briefs of counsel; on consideration whereof it is ordered and adjudged that said demurrer be sustained for the reason that relator does not show a compliance with Section 1323, General Code, in that he has successfully passed the examination prescribed by said section; and further that the petition does not show an abuse of discretion by the respondent Dental Board as vested in such board under Section 1324, General Code; nor does the petition show that the state of Georgia, in which relator claims to have practiced, extends the reciprocity required by Section 1324, General Code.
It appearing that no amendment can be made that will remove the disability of the failure to pass the examination provided for in Section 1323, General Code, it is ordered and adjudged that the writ of *Page 643 
mandamus prayed for be and the same hereby is denied.
Demurrer sustained and writ denied.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.